                Case 1:18-cv-01864-AC     Document 27      Filed 04/30/20     Page 1 of 15




                                UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON

                                        MEDFORD DIVISION


NANETTE C.,                                                            Case No. 1: 18-cv-0 1864-AC

                         Plaintiff,                                       OPINION AND ORDER
           V.

COMMISISIONER SOCIAL SECURITY,

                         Defendant.



ACOSTA, Magistrate Judge:

           Plaintiff Nanette C. 1 seeks judicial review of the final decision of the Commissioner of

Social Security denying her application for a period of disability and disability insurance benefits

under Title II of the Social Security Act, 42 U.S.C. §§ 401-403. This Court has jurisdiction

\ \ \ \\



1
  In the interest of privacy, this Opinion and Order uses only the first name and the initial of the
last name of the non-governmental party in this case.


Page 1 - OPINION AND ORDER
            Case 1:18-cv-01864-AC         Document 27        Filed 04/30/20     Page 2 of 15




pursuant to 42 U.S.C. § 405(g). 2 For the following reasons, the Commissioner's decision is

reversed and remanded for an immediate calculation and award of benefits.

                                        Procedural Background

         On November 3, 2014, Plaintiff filed an application for a period of disability and disability

benefits, alleging disability as of October 1, 2014 due to major depressive disorder, irritable bowel

syndrome ("IBS"), fibromyalgia, post-traumatic stress disorder ("PTSD"), degenerative disc

disease, obstructive sleep apnea, and migraine headaches. Tr. Soc. Sec. Admin. R. ("Tr.") 15, 17,

ECF No. 15. After a hearing, the administrative law judge ("ALJ") found Plaintiff not disabled.

Tr. 15, 24. Plaintiff appealed to this court, contended the ALJ erred by: (1) failing to provide

clear and convincing reasons to reject her subjective symptom testimony; and (2) failing to fully

credit the opinions of her treating physicians Carl Barbee, M.D., and William McCord, M.D., and

her mental health therapist Wendy G. Jones, LCSW. Pl.'s Br. 30-21, 30-34, ECF No. 22. The

Commissioner has conceded the ALJ en-ed but argues the ALJ committed harmful error by failing

to find Plaintiffs migraine headaches severe at step two of the sequential evaluation, and by failing

to consider the functional effects of her migraine headaches when evaluating the remaining steps,

including any potential impacts on Plaintiffs residual functional capacity ("RFC"). Def.'s Br. 3-

4, ECF No. 25. The Commissioner thus contends that the proper remedy is to remand for further

administrative proceedings beginning at step two.         Plaintiff responds that the record is fully

developed and that if Plaintiffs testimony and that of her treating physicians and therapist are

credited at true, then she is disabled and the case should be remanded for an immediate payment

of benefits.



2
    The paiiies have consented to jurisdiction by magistrate judge, pursuant to 28 U.S.C. § 636( c)(l).

Page 2 - OPINION AND ORDER
         Case 1:18-cv-01864-AC          Document 27       Filed 04/30/20     Page 3 of 15




                                        The ALJ's Decision

       The ALJ determined that Plaintiff meets the insured status requirements through December

31, 2019, and she has not engaged in substantial gainful activity since October 1, 2014. Tr. 17.

The ALJ determined that Plaintiffs IBS, fibromyalgia, degenerative disc disease, obstructive sleep

apnea, PTSD, and major depressive disorder are severe impairments, but that they do not singly

or in combination meet or equal a listed impairment. Tr. 17-18. Reviewing all the evidence in

the record, the ALJ determined that Plaintiff has the RFC to perform a full range of light work,

except that she can perform tasks involving no more than six hours of sitting, standing, or walking,

with additional postural limitations.   Additionally, the ALJ found that Plaintiff is limited to

understanding, remembering, and carrying-out no more than simple, routine tasks involving simple

work-related tasks, with occasional interaction with supervisors, co-workers, and the public, and

that her off-task time can be accommodated with normal breaks. Tr. 19. In developing this RFC,

the ALJ found that Plaintiffs medically determinable impairments could cause the symptoms she

alleges, but that her statements regarding the "intensity, persistence and limiting effects" of the

symptoms were not entirely consistent with the medical evidence and other record evidence. The

ALJ determined that Plaintiff is not capable of performing her past relevant work, but that

considering her age, education, work experience, and RFC, jobs exist in significant numbers in the

national economy that Plaintiff can perform and, therefore, denied Plaintiffs application for

disability benefits. Tr. 23-24.

                                        Standard of Review

       The district court must affirm the Commissioner's decision if the Commissioner applied

proper legal standards and the findings are supported by substantial evidence in the record. 42

U.S.C. § 405(g); Trevizo v. Benyhill, 871 F.3d 664, 674 (9th Cir. 2017). "Substantial evidence

Page 3 - OPINION AND ORDER
            Case 1:18-cv-01864-AC      Document 27        Filed 04/30/20     Page 4 of 15




is more than a mere scintilla but less than a preponderance; it is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion." Hill v. Astrue, 698 F.3d 1153,

1159 (9th Cir. 2012) (internal quotations omitted); Garrison v. Colvin, 759 F.3d 995, 1009 (9th

Cir. 2014).    To determine whether substantial evidence exists, the court must weigh all the

evidence, whether it supp01is or detracts from the Commissioner's decision. Trevizo, 871 F.3d at

675; Garrison, 759 F.3d at 1009. "'If the evidence can reasonably support either affirming or

reversing,' the reviewing court 'may not substitute its judgment' for that of the Commissioner."

Gutierrez v. Comm 'r Soc. Sec. Admin., 740 F.3d 519, 523 (9th Cir. 2014) (quoting Reddick v.

Chater, 157 F.3d 715, 720-21 (9th Cir. 1996)).

                                            Discussion

       Plaintiff argues that the ALJ erred in evaluating her subjective symptom testimony and her

physicians' opinions, and when that testimony is credited as true, the co1Tect remedy is to remand

for an immediate payment of benefits. The Commissioner concedes that the ALJ eITed at step

two and failed to consider whether Plaintiff's migraines pose some functional limitations that

should be included in the RFC. The Commissioner agrees that remand is appropriate, but to allow

the ALJ to continue the sequential evaluation from step two and not for an award of benefits. The

Commissioner does not address whether the ALJ appropriately considered Plaintiff's subjective

symptom testimony or whether the ALJ properly evaluated the physicians' opinions.               The

question for this court is whether to remand for fmiher proceedings or for a payment of benefits.

I.     Remand For Immediate Payment Of Benefits Is WaITanted

       A.       Standards

       After finding the ALJ eITed, the court has discretion to reverse and remand either for fmiher

proceedings or for an award of benefits. Dominguez v. Colvin, 808 F.3d 403, 407 (9th Cir. 2015).

Page 4 - OPINION AND ORDER
         Case 1:18-cv-01864-AC          Document 27        Filed 04/30/20     Page 5 of 15




Generally, the court will remand to the agency for additional investigation or explanation, but the

court has discretion to remand for immediate payment of benefits. Treichler v. Comm 'r Soc. Sec.

Admin., 775 F.3d 1090, 1099-1100 (9th Cir. 2014); 42 U.S.C. § 405(g). The issue turns on the

utility of further proceedings.   Id.; Garrison, 759 F.3d at 1020. A remand for an award of

benefits is appropriate when no useful purpose would be served by fmiher administrative

proceedings or when the record has been fully developed and the evidence is insufficient to support

the Commissioner's decision. Strauss v. Comm 'r Soc. Sec. Admin., 635 F.3d 1135, 1138-39 (9th

Cir. 2011) (quoting Benecke v. Barnhart, 379 F.3d 587, 593 (9th Cir. 2004)).

       The Ninth Circuit applies a three-paii "credit as true" analysis. Burrell v. Colvin, 775 F.3d

1133, 1141 (9th Cir. 2014); Harman v. Apfel, 211 F.3d 1172, 1178 (9th Cir. 2000). First, "[t]he

district comi must first determine that the ALJ made a legal error, such as failing to provide legally

sufficient reasons for rejecting evidence." Dominguez, 808 F .3d at 407. Second, the record must

be fully developed, free from conflicts and ambiguities, and that fu1iher administrative proceedings

would provide no useful purpose.      Treichler, 775 F.3d at 1101; Garrison, 759 F.3d at 1020.

Third, if the case is remanded and the improperly discredited evidence is credited as true, the ALJ

would be required to find the claimant disabled. Garrison, 759 F.3d at 1020. If each paii of the

test is satisfied, the court may exercise its discretion to remand for an award of benefits. Id.

       In conducting its review, the comi must consider whether there are any inconsistencies

between the medical evidence and the claimant's testimony or evidence the ALJ may have

overlooked that "casts serious doubt" that the claimant is disabled. Burrell, 775 F.3d at 1141;

Dominguez, 808 F.3d at 407. The district comi retains flexibility and is not required to credit

statements as true merely because the ALJ made a legal error. Dominguez, 808 F.3d at 408;

Garrison, 759 F.3d at 1021; Connettv. Barnhart, 340 F.3d 871,876 (9th Cir. 2003).

Page 5 - OPINION AND ORDER
            Case 1:18-cv-01864-AC      Document 27       Filed 04/30/20     Page 6 of 15




       B.       The ALJ Erred

                1.    the ALJ erred at step two

       The comi agrees with Commissioner that the ALJ erred at step two by failing to find that

Plaintiffs migraine headaches are a severe impairment, and that the ALJ committed haimful enor

by failing to consider the functional effects of Plaintiffs migraine headaches when evaluating

Plaintiffs RFC in the sequential analysis. Cf Lew;s v. Astrue, 498 F.3d 909, 911 (9th Cir. 2007)

(holding that ALJ commits reversible e1Tor at step two only where severe impairment enoneously

excluded and that impairment causes functional limitations that are not accounted for in the RFC).

The ALJ's step two findings are not supported by substantial evidence: there is significant record

evidence indicating that Plaintiffs migraine headaches posed more than a minimal effect on her

ability to perform basic work activities. The key issue for the comi, however, is whether the ALJ

e1Ted in evaluating the physician's opinion and Plaintiffs subjective symptom testimony on this

point and, if so, whether the record is fully developed and additional proceedings are necessary.

                2.    the ALJ erred in evaluating Dr. Barbee's opinion

       In a November 14, 2016 opinion, Carl Barbee, M.D., Plaintiffs primary care physician,

opined that Plaintiff suffers from migraine headaches occurring more than once a month, that they

are severe enough to prevent all activity when they occur, including working. Tr. 524-28. Dr.

Barbee indicated that Plaintiff was incapable even of "low stress work," that her migraine

headaches had been ongoing for at least twelve months, and that her prognosis was "guarded."

Tr. 527. Plaintiff argues that Dr. Barbee's opinion should be credited as true.

       In the decision, the ALJ rejected Dr. Barbee's opinion because it was undermined by his

own treatment notes and his own clinical findings. Tr. 21-22. The ALJ noted that Dr. Barbee's

treatment notes showed that Plaintiff was alert, fully oriented, and in no distress on November

Page 6 - OPINION AND ORDER
         Case 1:18-cv-01864-AC          Document 27          Filed 04/30/20   Page 7 of 15




2016, that her mood and affect were normal, with no deficits in her reflexes or range or motion.

Tr. 590. Additionally, the ALJ indicated that Plaintiff was prescribed medications for her pain,

which had significantly improved. Tr. 21. The ALJ's rejection of Dr. Barbee's opinion is not

supported by substantial evidence.

       The ALJ's discussion of Dr. Barbee's opm10n concermng Plaintiffs headaches is

inadequate and fails to examine the longitudinal history of Plaintiffs migraines. For example,

Plaintiff described to Dr. Barbee in December 2015 that she had experienced a burst of migraines.

Tr. 565. In February 2016, Dr. Barbee's treatment notes indicate that Plaintiff would be seeing

Zakir Ali, M.D., about her migraine headaches. Tr. 570. In April 2016, Plaintiff reported to Dr.

Barbee that she was taking more pain medication to combat her migraine headaches. Tr. 572. In

October and November 2016, Plaintiff reported that she was still having difficulty with persistent

migraine headaches. Tr. 581, 588. In January 2017, Plaintiff reported partial relief from with

the Botox injections she was receiving from Dr. Ali. Tr. 693. Thus, the ALJ's rationale that Dr.

Barbee's own treatment notes fail to support his conclusion that Plaintiff was suffering from

debilitating migraine headaches is not supported by substantial evidence and fails to provide a

specific and legitimate basis for discounting his opinion.

       Additionally, Dr. Barbee's opinion that Plaintiff suffered debilitating migraine headaches

is supported by other clinical evidence in the record as a whole. The record reflects that Plaintiff

saw Dr. Ali in March 2016 for her chronic migraines. Tr. 535. Plaintiff repo1ied to Dr. Ali that

she was experiencing migraines approximately nine-to-ten times each month, that they lasted for

two days each time, and that medication was not helpful. Tr. 535. Plaintiff reported that she had

tried various medications, physical therapy, acupuncture, and chiropractic treatments without

success. Tr. 535. Dr. Ali administered Botox injections in April, July, and December 2016, and

Page 7 - OPINION AND ORDER
           Case 1:18-cv-01864-AC       Document 27       Filed 04/30/20    Page 8 of 15




again in July 2017. Tr. 530, 535, 704, 709. Plaintiff reported that the Botox injections were

helpful initially, but that the effectiveness diminishes over time.   Tr. 704-06.   Plaintiff also

repo1ied severe migraine headaches to William Clay McCord, M.D., in July 2014, and in July and

October 2016. Tr. 338, 654, 658. Plaintiff reported increased muscle pain with the increased

frequency of her migraine headaches. Tr. 654, 658. Notably, the ALJ's decision fails to include

any discussion of treatment notes from Drs. Ali and McCord.

          The court concludes that the ALJ erred in discounting Dr. Barbee's opinion concerning

Plaintiffs migraine headaches because it was not supported by the doctor's own contemporaneous

notes. Here, the record reveals that Plaintiff complained to Dr. Barbee about her migraines in

December 2015 and continued to do so into January 2017. Additionally, Dr. Barbee was aware

that Plaintiff was being treated by Dr. Ali for her ongoing migraines. Dr. Ali's treatment notes

indicate that Plaintiff was suffering nine-to-ten migraine headaches a month and corroborates Dr.

Barbee's opinion that Plaintiffs migraines were severe and rendered her unable to work.

Furthermore, the ALJ failed to explain how Plaintiffs "normal" affect and absence of deficits in

reflexes and range of motion fails to correlate to Dr. Barbee's opinion of Plaintiffs impaired

functioning when she experiences migraines. Tr. 21. The Commissioner offers no explanation

for upholding the ALJ's analysis of Dr. Barbee's opinion. The comi concludes the ALJ has failed

to provide specific and legitimate reasons for rejecting Dr. Barbee's opinion that Plaintiffs

headaches were debilitating. Ghanim v. Colvin, 763 F.3d 1154, 1161 (9th Cir. 2014) (holding

that ALJ erred in rejecting physician's opinion where treatment notes were consistent with overall

diagnostic picture of claimant).

\\\\\

\ \\ \\

Page 8 - OPINION AND ORDER
         Case 1:18-cv-01864-AC          Document 27       Filed 04/30/20     Page 9 of 15




               3.     the ALJ erred in failing to discuss Dr. McCord's treatment notes

       Dr. McCord has been Plaintiff's rheumatologist since at least 2014, and primarily treated

her fibromyalgia. Tr. 338. In an August 26, 2015 treatment note, Dr. McCord documented

Plaintiff's report that she had been experiencing PTSD symptoms due to childhood molestation,

which symptoms included disabling pelvic pain, and that she no longer was able to work. Tr.

677. Dr. McCord noted that Plaintiff reported pain of eight on a ten-point scale during that

examination. Tr. 677. Plaintiff contends that the ALJ erred by failing to mention Dr. McCord' s

treatment notes in the decision. The court agrees. An ALJ may reject a treating source's opinion

that is contradicted by another physician's opinion, by providing specific and legitimate reasons

which are backed by substantial evidence. See, e.g., Garrison, 759 F.3d at 1012. As noted

above, the ALJ's decision omits any discussion of Dr. McCord's treatment notes. The ultimate

issue of disability under the Act is reserved to the Commissioner and an ALJ need not discuss all

evidence in the record, but an ALJ must explain why probative evidence has been discounted.

Vincent v. Heckler, 739 F.2d 1393, 1394-95 (9th Cir. 1984) (holding that ALJ is not required to

discuss all evidence but must explain why "significant probative evidence has been rejected").

Thus, the ALJ's failure to discuss the treatment notes from one of Plaintiff's treating physicians

and to provide a specific and legitimate reason for discounting them is error.

               4.     the ALJ e1Ted in discounting Wendy G. Jones's opinion

       On April 15, 2015, Wendy G. Jones, LCSW, submitted a letter to the Oregon Department

of Human Services, stating that she has been providing therapy to Plaintiff since December 2012.

Tr. 360. Jones reported that she had provided twenty-six counseling sessions, and that Plaintiff's

depression and anxiety had deteriorated over time as Plaintiff began to deal with issues of sexual

abuse she experienced as a child. Tr. 360. Jones noted that Plaintiff has PTSD, periods of

Page 9 - OPINION AND ORDER
        Case 1:18-cv-01864-AC          Document 27       Filed 04/30/20     Page 10 of 15




suicidal ideation, and suffers pamc attacks and that these conditions prevent Plaintiff from

working. Tr. 360. Jones's opinion is contradicted by those of the agency reviewing doctors Scott

F. Kaper, Ph.D., and Edwin R. Holmes, Psy.D, who found that Plaintiff was not precluded from

all work.   Tr. 75, 92.    In the decision, the ALJ rejected Jones's opinion because it was

inconsistent with other mental health treatment records describing Plaintiff as focused and

attentive, and that Plaintiff "retains sufficient mental functioning to garden in her greenhouse 2-3

times a week, drive a car, and go shopping in stores when necessary." Tr. 22.

       While it is unclear from the record whether the ALJ was required to provide specific and

legitimate reasons or germane reasons to discount Jones's opinion, it is obvious that the ALJ's

analysis of Plaintiffs mental health symptoms is cursory at best. 3 The ALJ's reasoning for

discounting Jones's opinion-Plaintiff is focused and attentive during other mental health therapy

sessions - fails to recognize that Plaintiff continued to endorse ongoing depressive symptoms, with

racing thoughts, nightmares, and intrusive memories caused by past sexual abuse, which impeded

her ability to concentrate, focus, and sleep. Tr. 398, 402, 404, 538, 542, 547; see Diedrich v.

Berryhill, 874 F.3d 634, 642 (9th Cir. 2017) (holding that the absence of certain mental health

symptoms on a paiiicular day is not evidence of a broader development of improvement).

Moreover, Plaintiffs ability to occasionally garden in her own home and shop in stores when



3
  The Commissioner does not address whether Jones is an "other source." Revels v. Benyhill,
874 F.3d 648, 655 (9th Cir. 2017) (recognizing that ALJ must provide reasons germane to mental
health counselor to discount opinion because she was an "other source" under 29 C.F.R. §
404.1527(b ), (f)). Although it appears that Jones did not include her treatment notes with her
opinion, which may have provided a germane reason for discounting it, the ALJ did not rely on
that basis. See Garner v. Saul, _ F. App'x _ , 2020 WL 673636 (9th Cir. Feb. 11, 2020)
(finding ALJ properly discounted counselor's opinion where unaccompanied by treatment notes
and unsupported by other evidence in record); Connett v. Barnhart, 340 F.3d 871, 874 (9th Cir.
2003) (holding court is constrained to review the reasons the ALJ asse1is).

Page 10 - OPINION AND ORDER
         Case 1:18-cv-01864-AC           Document 27       Filed 04/30/20      Page 11 of 15




necessary is not inconsistent with Jones's opinion that Plaintiff is unable to function in a work

environment eight hours a day, five days a week. Ghanim, 765 F.3d at 1163 (holding that ability

to engage in some routine household chores did not render physician's opinion inconsistent with

claimant's daily activities).    Thus, Jones's opinion is supported by other evidence in the

evidentiary record. The court concludes that the ALJ's rationale for discounting Jones's opinion

and Plaintiffs mental health limitations is lacking, and thus the ALJ has erred.

               5.      the ALJ e1Ted in discounting Plaintiff's testimony

        At the hearing, Plaintiff testified that she is unable to work due to gastrointestinal problems,

incontinence, depression, PTSD, persistent nightmares, migraines, and panic attacks. Tr. 20, 45,

49-51. The ALJ discounted Plaintiff's testimony for two reasons: (1) her gastrointestinal issues

preceded her disability claim and did not prevent her from working prior to her alleged onset date;

and (2) her allegations are not fully suppmied by the medical evidence in the record. Tr. 21.

Upon careful review of the record, the court concludes that Plaintiff's allegations of stool

incontinence are not supported by the record.

       In November 2016, Plaintiff informed Dr. Barbee that she was expenencmg stool

incontinence only occasionally, which is at odds with her hearing testimony.              Tr. 51, 590.

However, the record does suppmi Plaintiff's allegations that she experiences urinary incontinence

more frequently, and she sought specialized treatment for the issue and has not had complete relief

from her symptoms.      See, e.g., Tr. 51,. 386, 693-94. The record fu1iher supports Plaintiff's

contention that her alternating bouts of diarrhea and constipation have worsened over time with

prescription narcotic usage. Tr. 386, 512-18. The ALJ's contrary conclusion is not supported

by substantial evidence in the record as a whole, and it fails to include a clear and convincing basis

for discounting her subjective symptom testimony about her gastrointestinal issues.

Page 11 - OPINION AND ORDER
        Case 1:18-cv-01864-AC          Document 27       Filed 04/30/20     Page 12 of 15




       The ALJ' s findings regarding Plaintiffs chronic pain condition also is not supported by

substantial evidence. As noted above, the ALJ omitted any discussion of Dr. McCord, Plaintiff's

rheumatologist who treated her fibromyalgia. Plaintiff consistently reported to Dr. McCord pain

levels at a seven or eight on a ten-point scale. Tr. 338,361,651,699. Also, as explained above,

the ALJ did not adequately discuss Plaintiffs complaints of migraine headaches and Dr. Barbee's

opinion, and the ALJ failed to discuss Dr. Ali's treatment of Plaintiffs migraines. The ALJ' s

findings concerning Plaintiffs allegations of disabling pain and migraine headaches are not

supported substantial evidence. Ghanim, 763 F.3d at 1164 (finding ALJ erred in discounting

subjective complaints where overall diagnostic picture supported claimant despite occasional signs

of improvement).

       Although the Commissioner suggests that Plaintiffs degenerative disc disease has been

treated with steroid injections and does not compel a finding of disability, Plaintiffs allegations

of severe low back pain are supp01ied by objective medical evidence and lend additional credence

to her overall complaints of chronic pain. A May 2, 2017 lumbar spine x-ray reveals stable but

marked degenerative changes at L5-S1. Tr. 702. And in June 2017, Plaintiff was prescribed

fentanyl patches for her headaches and ongoing pain complaints. Tr. 704. Viewing the record

as whole, the court readily concludes that the ALJ's rationale for discounting Plaintiffs subjective

symptom testimony falls well below the clear and convincing standard, and thus the ALJ erred.

       C.      There Are No Outstanding Evidentiary Issues And Further Proceedings Would
               Provide No Useful Purpose

       The court must consider whether additional proceedings would be useful. Garrison, 759

F.3d at 1020. To do so, the court must examine "whether the record as a whole is free from

conflicts, ambiguities, or gaps, whether all factual issues have been resolved, and whether the


Page 12 - OPINION AND ORDER
        Case 1:18-cv-01864-AC         Document 27       Filed 04/30/20     Page 13 of 15




claimant's entitlement to benefits is clear under the applicable legal rules." Treichler, 775 F.3d

at 1103-04.

       The Commissioner contends that the additional administrative proceedings are necessary

because Plaintiffs numerous conditions do not compel a finding of disability. The Commissioner

argues that Plaintiffs gastrointestinal issues, cervical and back pain, and fibromyalgia have been

alleviated with medication. According to the Commissioner, the evidence fails to "conclusively"

establish that any of these conditions are disabling. The court disagrees that further examination

of Plaintiffs gastrointestinal issues, degenerative disc disease, or fibromyalgia is warranted,

because the evidence pertaining to Plaintiffs migraine headaches establishes disability.

Remanding this case for fmiher proceedings would serve no useful purpose.

       As discussed at length above, ALJ failed to appropriately evaluate the Plaintiffs treating

medical sources surrounding Plaintiffs migraines by providing insufficient legal reasons, ignoring

evidence, and failing to examine the longitudinal evidentiary record. See Garrison, 759 F.3d at

1021 ("allowing the ALJ to revisit the medical opinions and testimony that she rejected for legally

insufficient reasons" would serve no useful purpose); Thomas E.B. v. Comm 'r Soc. Sec. Admh1.,

Case No. 6:18-cv-02109-BR, 2019 WL 5889308, at *4 (D. Or. Nov. 12, 2019) (declining to

remand for further proceedings where ALJ failed to provide legally sufficient reasons for

discounting physician's opinions). As Dr. Barbee opined, Plaintiff is incapable of working even

a low-stress job because of her migraine headaches. Tr. 524-28. Dr. Ali's treatment notes reflect

that Plaintiff was experiencing migraines nine-to-ten times per month, lasting for two days each

time. Tr. 535. The ALJ also erroneously discounted Plaintiffs subjective symptom testimony.

Plaintiff testified at the hearing that she experiences five-to-seven migraines per month. Tr. 49.

Although Plaintiff testified at the August 2017 hearing to experiencing fewer migraines than she

Page 13 - OPINION AND ORDER
            Case 1:18-cv-01864-AC         Document 27       Filed 04/30/20     Page 14 of 15




reported to Dr. Ali in March 2016, the occmTence of migraine headaches nonetheless remained

high. Tr. 49, 535. Thus, there are no outstanding medical issues relating to Plaintiffs migraine

headaches that require resolution.

           D.     The ALJ Would Be Required To Find Plaintiff Disabled

           If the improperly discredited evidence were credited as true, it is clear that on remand the

ALJ would be required to find Plaintiff disabled. Dr. Barbee opined that Plaintiff was unable to

work because of her migraine headaches; Dr. Ali's treatment notes indicate that she was

experiencing headaches as often as nine or ten times per month, lasting two days per occasion;

Plaintiff testified she experienced migraines five-to-seven times per month; and the vocational

expe1i testified that if a person is absent from work more than once per month on an ongoing basis,

competitive employment cannot be maintained.           Tr. 58.   When Plaintiffs testimony and Dr.

Barbee's testimony is credited as true, Plaintiff would be unable to maintain competitive

employment.        Accordingly, all three elements of the credit as true analysis are satisfied.

Garrison, 759 F.3d at 1021.

           Finally, the court declines to exercise its "flexibility" to remand this action for further

proceedings. The court has reviewed the administrative record carefully and found no evidence

that casts serious doubt on Plaintiffs assertion that she is disabled.        The record reveals that

Plaintiff is of advanced age with multiple physical and mental health limitations.           None of

Plaintiffs treatment providers have opined or implied that she is exaggerating her symptoms, and

the court's independent review of the record fails to reveal any such evidence. Accordingly, the

court concludes that on this record, remanding for an immediate calculation and payment of

benefits is appropriate.

\\ \ \ \

Page 14 - OPINION AND ORDER
       Case 1:18-cv-01864-AC           Document 27       Filed 04/30/20   Page 15 of 15




                                            Conclusion

      Based on the foregoing, the Commissioner's decision is REVERSED and this matter is

REMANDED for an immediate calculation and award of benefits.

      IT IS SO ORDERED.
                     ~rrrfh_____
      DATED this-~_1C_./ rldiay of April, 2020.




Page 15 - OPINION AND ORDER
